EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Barry Greenbaum on 26 January 2022.
The application has been amended as follows: 

13. (Currently Amended)	A liquid filter for removing particles from a liquid, the liquid filter comprising: 
a first filter medium; 
a second filter medium; 
a first filter element; and
a supporting frame that encloses a passage opening and includes a supporting frame wall; 
wherein:
the supporting frame wall includes a first front face and a second front face facing away from each other; 
the first filter medium is fastened to the first front face in a fluid-tight manner; 
the second filter medium is fastened to the second front face in a fluid-tight manner; and 
directly connected, in a fluid-conducting manner via the passage opening, to an exterior space that is exterior to the liquid filter. 

22. (Currently Amended)	The liquid filter of claim 21, wherein the support structure includes: 
at least one support element that extends essentially in parallel to the first filter medium; and 
a plurality of ribs situated on the at least one support

25. (Currently Amended)	A tank filter system for a motor vehicle, the tank filter system comprising a liquid filter for removing particles from a liquid, wherein the liquid filter comprises: 
a first filter medium; 
a second filter medium; 
a first filter element; and 
a supporting frame that encloses a passage opening and includes a supporting frame wall; 
wherein: 

the first filter medium is fastened to the first front face in a fluid-tight manner; 
the second filter medium is fastened to the second front face in a fluid-tight manner; and 
the supporting frame, the first filter medium, and the second filter medium enclose an interior space in which the first filter element is arranged, and the first filter element is directly connected, in a fluid-conducting manner via the passage opening, to an exterior space that is exterior to the liquid filter. 

Allowable Subject Matter
Claims 13-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 13 and 25, the combination including the first filter element being directly connected, in a fluid-conducting manner via the passage opening, to an exterior space that is exterior to the liquid filter in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746